DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 3, 6,  9 and 19 are objected to because of the following informalities:  
Claim 3, the phrase “… the at least one strain gauge including a fiber Bragg…” appears to have a grammatical error. Suggested amendment to replace “including” with “include”. 
Claim 6, “first tubular body” should be amended to “the first tubular body” for proper antecedence basis.
Claim 9, “the group” should be amended to “a group” for proper antecedence basis.
Claim 19, “the group” should be amended to “a group” for proper antecedence basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 sets forth a first and second tubular body, second tubular body extending  concentrically within the first tubular body (corresponds to outer and inner tube in the specification), with first and second end being rigidly connected to each other, further comprising at least one  strain gauge located on either the first or second tubular portion (see 35 U.S.C 112(b) rejection below for claim interpretation). However, while the original disclosure of parent cases does teach subject matter of strain gauges on an inner tube which corresponds to the second tubular body, the original disclosure of this continuation application fails to disclose the combination of features noted above with the at least one strain gauge on the first tubular body (i.e., outer tube portion). As such, the recitation in claim 1 that appears to recite an embodiment with the strain gauge on the first tubular portion wherein the first and second tubular body are rigidly connected to each other, fails to meet the written description requirement of this continuation application, and thus fails to convey to those of ordinary skill in the art that Applicant was in possession of the invention now claimed. If examiner is mistaken, Applicant is 
Claims 2-10 are likewise rejected, because they include all limitations of claim 1. 
Claims 11 and 13 each recite the same subject matter as claim 1 that does not meet the written description requirement and are thus rejected for substantially similar rationale as claim 1. 
Claims 12 and 14-20 are rejected for the same reason as claim 11 or 13, because they include all limitations of either claim 11 or 13.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the last stanza “at least one strain gauge located on the other of the first tubular body and the second tubular body”, the italicized text renders the claim indefinite because “the other of” also reads on a tubular body not mentioned or specified, in this case it could be an additional tubular body that is not set forth in the claim(s), thus rendering the scope of the claim indefinite as to whether there is another tubular body that is not recited in the claims. For examination purposes only, this 
Claims 2-10 are likewise rejected, because they include all limitations of claim 1. 
Claim 11 and 13 each recite the same subject matter as claim 1 and are indefinite  for substantially similar rationale as claim 1. 
Claims 12 and 14-20 are rejected for the same reason as claim 11 or 13, because they include all limitations of either claim 11 or 13. Note: should claim 1 and 13 be amended to address the noted deficiency above, claims 2, 15 and 18 should be amended to be consistent with claims 1 and 13.
Claim 3 recites the limitation "the distal end portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim – note claim 1 sets forth two distal end portions, as such it is unclear which of the two distal end portion is being referred to.
Claim 4 recites the limitation "the raised end portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim – note claim 4 does not previously set forth a raised end portion. It appears as if claim 4 should depend on claim 3 which sets forth a raised end portion.
Claim 5 recites the limitation "the raised end portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim – note claim 5 does not previously set forth a raised end portion. It appears as if claim 5 should depend on claim 3 which sets forth a raised end portion.
Regarding claims 7-10 and 17, claim 7 recites the limitation "the cable through-passage" in the last line.  There is insufficient antecedent basis for this limitation in the claim – note claim 7 does not previously set forth a cable through-passage. Claims 8-10 
Claim 13 recites the limitation "the housing" in last line of the claim.  There is insufficient antecedent basis for this limitation in the claim – note claim 13 does not previously set forth a housing.
Claim 19 and 20 each recite the limitation “the plurality of radial ribs".  There is insufficient antecedent basis for this limitation in the claim – note claim 13, 19 and 20 does not previously set forth a plurality of ribs. It appears as if claims 19 and 20 should depend on claim 17 that sets forth a plurality of ribs. For examination purposes only, it will be presumed that claims 19 and 20 depend on claim 17.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 11-15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-29 of U.S. Patent No.7,752,920 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of the claims are to be found in the patent. Specifically: 
As to claim 1, claim 17 recites aspects of a first and second tubular portions (outer and inner tube respectively – claim 16) second tube portion extending 
As to claim 2, see discussion in claim 1 above, strain gauge is on the inner tube portion (claim 16);
As to claim 6, see claim 16 of patent, claim 6 would have been obvious at the time of filing the claimed invention, in view of claim 16 reciting that the proximal tube portion is operably coupled to a surgical instrument as such, first tubular portion can be described as a portion of the surgical instrument shaft, and outer tube is configured to couple to a wrist joint of the surgical instrument, such surgical instruments are known to have a housing and in view of the end effectors listed in claim 28, such as jaws, scissors, graspers, need holders, micro-dissectors, staple appliers, clip appliers, each of which is a well-known end effector that requires a cable or wire for actuation, it would have been obvious to include a cable or wire that extends between the housing and the wrist joint, to allow for actuation of the end effector; 
As to claim 11-12, see discussion in claim 1 above with reference to claim 16 of the patent and claim 18 teaching a rigid annular ring located between the first distal end 
As to claim 13, see discussion above in regards to claim 1, claim 13 would have been obvious at the time of filing the claimed invention, in view of claim 16 reciting that the proximal tube portion is operably coupled to a surgical instrument, and outer tube is configured to couple to a wrist joint of the surgical instrument, claim 28 recites aspects of end effectors such as jaws, scissors, graspers, need holders, micro-dissectors, staple appliers, clip appliers, each of which is a well-known effector that requires a cable or wire for actuation, as such it would have been obvious to include a cable or wire that extends to the wrist joint, to allow for actuation of the end effector; 
As to claim 14, the first distal end portion will contact the wrist joint, i.e., configured to couple to a wrist joint – see claim 16 of patent;  
As to claim 15, see discussion in claim 13 above, strain gauge is on the inner tube portion (claim 16 of patent); and
As to claim 18,  see claims 21-24 of the patent.
Claims 3 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-29 of U.S. Patent No.7,752,920 B2 as applied to claim 1 and 13 above, in view of claims 1, 4, 6 and 8-11 of U.S. Patent No.8,281,670 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of the claims are to be found in the claims of U.S. Patent Nos.7,752,920 B2 and, 8,281,670 B2 as listed above, and combining the elements to arrive to the claims would have been obvious to one of ordinary skill in the art, to allow for accurate force detection. Specifically, elements of claims 3 and 16 are recited in claim 6, third portion having an outer diameter less than the outer diameter of shaft proximal to the distal end is a structure that defines a raised portion and a depressed portion (third portion) wherein the strain gauges are on the depressed portion.
Claims 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-29 of U.S. Patent No.7,752,920 B2 as applied to claim 1 and 13 above, and further in view of claims 11 and 12 of U.S. Patent No.  8,375,808 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of the claims are to be found in the patented claims and combining the elements to arrive to the claims would have been obvious to one of ordinary skill in the art, to allow for accurate force detection. Specifically, subject matter of raised portion defining a groove and fiber Bragg grating are to be found in claims 11 and 12 of U.S. Patent No.  8,375,808 B2. One of ordinary skill in the art would have modified the claims in U.S. Patent No.7,752,920 B2 to include a structure with raised portion defining a groove and fiber Bragg grating, so as to detect forces applied. Moreover, it would have been obvious to include a wire extending within the groove between the raised portions of the strain gauge, to actuate an end effector. 
Claims 7-10, 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-29 of U.S. Patent No.7,752,920 B2 as applied to claim 1 and 13 above, and further in view of either  claims 1, 3, 4 and 17 of U.S. Patent No.8,621,939 B2, or claims 3-6 and 21-24 of  U.S. Patent No.8,496,647 B2 or claims 3, 4 and 16 of U.S. Patent No. 9,952, 107 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of the claims are to be found in the patented claims and combining the elements to arrive to the claims would have been obvious to one of ordinary skill in the art, to allow for accurate force detection. Specifically, subject matter of  ribs as recited in claims 7-10, 17, 19 and 20 are to be found in the claims of the patents listed above. One of ordinary skill in the art would have modified the claims in U.S. Patent No.7,752,920 B2 to include a structure with ribs of either claims 1, 3, 4 and 17 of U.S. Patent No.8,621,939 B2, or claims 3-6 and 21-24 of  U.S. Patent No.8,496,647 B2 or claims 3, 4 and 16 of U.S. Patent No. 9,952, 107 B2, so as to detect forces applied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793